IN THE SUPREME COURT OF THE STATE OF NEVADA


JUSTIN ALEXANDER RASHAD                                  No. 83752
LARKINS,
Petitioner,
vs.
THE EIGHTH JUDICIAL DISTRICT
COURT OF THE STATE OF NEVADA,
                                                           FILED
IN AND FOR THE COUNTY OF                                   DEC 0 3 2021
CLARK,                                                    ELIZABETI A BROWN
Respondent,                                                   OF PREME COURT

  and                                                             CLERK

THE STATE OF NEVADA
DEPARTMENT OF CORRECTIONS;
AND WILLIAM HUTCHINGS,
WARDEN,
Real Parties in Interest.

                       ORDER DENYING PETITION

            This is an original pro se petition for a writ of mandamus or
prohibition seeking the application of credits to petitioner's sentence
pursuant to statutory amendments made to NRS 209.4465 in the last
legislative session.
            At the outset, we note that petitioner has not provided this
court with exhibits or other documentation that would support his claims
for relief. See NRAP 21(a)(4) (providing the petitioner shall submit an
appendix containing all documents "essential to understand the matters set
forth in the petition"); Pan v. Eighth Judicial Dist. Court, 120 Nev. 222, 228,
88 P.3d 840, 844 (2004) (Petitioner[ ] carr[ies] the burden of demonstrating
that extraordinary relief is warranted.").
            Moreover, having considered the petition, we are not persuaded
that writ relief is warranted because petitioner has a plain, speedy, and


                                                                               sio
                                              '
                       adequate remedy available to him by way of an appeal from the district
                       court's denial of such relief in the first instance. "A postconviction petition
                       for a writ of habeas corpus is 'the only remedy available to an incarcerated
                       person to challenge the computation of time that the person has served
                       pursuant to a judgment of conviction."' Williams u. Nev., Depit of Corr., 133
                       Nev. 594, 596, 402 P.3d 1260, 1262 (2017) quoting NRS 34.724(2)(c); see also
                       Pan, 120 Nev. at 224, 88 P.3d at 841 (writ relief is proper only when there
                       is no plain, speedy, and adequate remedy at law). Accordingly, we
                                     ORDER the petition DENIED.


                                                      At.,4
                                                Hardesty
                                                                              , C.J.




                                                                        mozsip                    J.
                       P rraguirre                                 Stighch




                       cc:   Justin Alexander Rashad Larkins
                             Attorney General/Carson City
                             Eighth District Court Clerk




SOMME COURT
        OF

     NEVADA


(0) 1947A    4